Title: William Bentley to Thomas Jefferson, 16 April 1812
From: Bentley, William,Rich, Obadiah
To: Jefferson, Thomas


          
                  Sir, 
                  Salem 
                     April 16. 1812. 
                     Mass.
          
                  
                  I have taken the liberty at his request, to introduce Mr Obadiah Rich, who is travelling in the Southern States. His ardent desire to see the man, in his own country, whom all Europe honours, & all our wise citizens admire, has obliged me to honour myself
			 in writing to Mr Jefferson.
          Mr Rich has discovered great affection for Natural History, His virtue is pure, & his manners amiable. He is enriched by his travels, & by his uncommon attainments. As one of the most
			 worthy of our New England men, I leave him with the man I delight to honour.
          Permit me, with unrivalled esteem of your public & private character, to subscribe myself, Your devoted Servant,
                  William Bentley.
        